JS-6
III.   DISCUSSION

       “Federal courts are courts of limited jurisdiction” and “possess only that
power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co.
of Am., 511 U.S. 375, 377 (1994). “A district court ‘may decline to exercise
jurisdiction’ if it ‘has dismissed all claims over which it has original jurisdiction.’”
Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (quoting 28 U.S.C.
§ 1367(c)(3)).

       Jurisdiction over this case was premised on 28 U.S.C. § 1346(b), which vests
jurisdiction in district courts for claims against the United States. It is undisputed
that the Court dismissed all claims over which it had original jurisdiction when it
dismissed the United States and that only Plaintiff’s state law negligence claim
against Greenwald remains. The Court therefore must decide whether to retain
supplemental jurisdiction over Plaintiff’s negligence claim.

       Without citing authority, Plaintiff argues that the Court should retain
jurisdiction over this claim to avoid delay in reaching trial and to prevent Greenwald
from “forum shopping.” Opp. 1-2. But Plaintiff filed in state court and the United
States, not Greenwald, removed to this Court. Requiring Plaintiff to litigate in the
forum she originally chose will not unfairly prejudice Plaintiff, and Plaintiff offers
no persuasive reason for the Court to exercise supplemental jurisdiction. See, e.g.,
Khosroabadi v. N. Shore Agency, 439 F. Supp. 2d 1118, 1125 (S.D. Cal. 2006) (“A
district court should dismiss a supplemental law claim where all of the claims over
which it had original jurisdiction have been dismissed.”) (citing United Mine
Workers of America v. Gibbs, 383 U.S. 715, 726–27 (1966)). The Court thus
declines to exercise supplemental jurisdiction and remand is mandatory.

IV.    CONCLUSION

      The Court GRANTS the Motion and REMANDS this action to the Superior
Court of California for the County of Los Angeles, No. 19STCV29182. The Clerk
of Court shall close the case.

IT IS SO ORDERED.




 Page 2 of 2                   CIVIL MINUTES – GENERAL        Initials of Deputy Clerk SMO
